Citation Nr: 1641081	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (the Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran appeared for a Travel Board hearing in August 2011.  A transcript of this hearing has been associated with the claims file.


FINDING OF FACT

1. Lumbar facet joint arthropathy did not manifest during active service or within one year thereafter, and any current lumbar facet joint arthropathy is not otherwise etiologically related to such service; furthermore, lumbar facet joint arthropathy is not caused by or aggravated by service-connected patellofemoral pain syndrome.

2. Bulging lumbar disc is not etiologically related to service.  



CONCLUSION OF LAW

The criteria for service connection for lumbar facet joint arthropathy or bulging lumbar disc have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103A, 5107; 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

VA's duty to notify was satisfied by letters in August 2009, October 2009, and November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA and non-VA treatment records are associated with claims file.  38 C.F.R. § 3.159(c).  A January 2014 letter asked the Veteran to provide a completed VA Form 21-4142, Authorization and Consent to Release Information, for any additional non-VA healthcare provider she wished the VA to attempt to obtain records from.  She did not reply.  Therefore, the Veteran has not identified any additional records that should be obtained prior to appellate consideration.  As such, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA examination in November 2010 and February 2014.  The Board finds these examinations adequate for the purposes of the instant claim, as they involved reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate rationales for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, this case was brought before the Board in December 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of the claim, to include obtaining outstanding VA treatment records, providing the Veteran an opportunity to identify private treatment providers so VA could assist her in obtaining relevant records, and providing the Veteran a new VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of this issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service-connection can be established on a secondary basis.  Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  

Furthermore, arthritis and organic neurologic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran claims entitlement to service connection for a lumbar spine disability.  More specifically, she asserts her current lumbar spine disability was caused by service as evidenced by her in-service back pain.  August 2009 Veteran's Statement.  Alternatively, she suggests her service connected right and left knee patellofemoral pain syndrome have resulted in an awkward gait that caused or aggravates her lumbar spine disability.  November 2010 Veteran's Statement.   

A review of the Veteran's January 2014 VA examination reveals a current diagnosis of lumbar facet joint arthropathy and bulging lumbar disc.  

A review of service treatment records shows that in January 1999 the Veteran complained of two weeks of lower back pain.  The Veteran could not recall any particular trauma at the time but mentioned the pain started following horseback riding.  The assessment was lower back pain.  The Veteran was given ibuprofen, told to use warm moist compresses, and instructed to return if symptoms persisted.  

The evidence of record shows diagnoses of lumbar spine disabilities, namely lumbar facet joint arthropathy and bulging lumbar disc, as well as an in-service injury, namely the in-service complaint of back pain.  Therefore, the remaining question is whether there is a causal relationship between the two or, alternatively whether the lumbar spine disability was caused by or is aggravated by her service connected knee disabilities.  

A May 2001 Report of Medical Examination, completed just prior to the Veteran's separation from service, indicates a normal clinical evaluation for the spine.  On a Report of Medical Assessment and a Report of Medical History, also completed in May 2001, bronchitis, painful shoulder, and foot, knee, and wrist trouble are noted.  There is no mention of any problems with the back or spine.  On the section of the Report of Medical History completed by the Veteran she responded neither no or yes to the question "have you ever had or do you now have recurrent back pain or any back problem."  However, the Veteran did claim entitlement to service connection for a back condition, among multiple other conditions, immediately upon service separation.

The Veteran has submitted an undated private opinion from M.S., a chiropractor.  Following a review of the Veteran's medical record, M.S. concluded "it is possible that her foot/ankle injury in bootcamp could have led to biomechanical stresses in her knees, SI joints and lumbar spine causing knee pain and lower back pain especially with no known cause of trauma to her knees or lower back."
 
Following a review of the claims file and a physical examination of the Veteran, a November 2010 examiner concluded that the Veteran's service-connected knee disabilities did not cause nor aggravate the veteran lumbar spine pathology.  In support the examiner noted that patellofemoral syndrome does not cause or aggravate such spinal pathology.  It was also noted that medical records show the Veteran fell off a skateboard around the time the spinal pathology was discovered.

The Veteran was provided another VA examination in January 2014.  The examiner concluded the Veteran's current lumbar spine disorder was less likely than not incurred in-service or caused by the in-service lower back pain.  First, the examiner notes that following being seen for lower back pain in service the Veteran was told to return if symptoms persisted.  She sought no further back treatment for the remainder of her active service.  Furthermore, she sought treatment for many other conditions showing her willingness to seek medical care when problems arose.  Second, no evidence of a new back condition or an aggravation of an old back was found at the time of service separation.  Third, X-rays completed in April 2002 revealed no disorders.  If the Veteran was going to have degenerative changes from any in-service injury, the examiner stated they would have manifested by the time of these X-rays.  It was not until August 2009 the Veteran was found to have facet arthropathy and a disc problem.

The examiner also indicated that it was less likely than not that the Veteran's lumbar disability was not proximately caused by or aggravated by the Veteran's service connected right or left knee patellofemoral pain syndrome.  The examiner's literature review revealed that the causes of facet arthropathy do not include patellofemoral pain syndrome.   In regard to the chiropractor's opinion, the VA examiner opined that the use of the words "possible" and "could" indicate a low degree of certainty in the opinion.  Moreover, while the chiropractor suggested research supports the opinion, a citation for such research was not provided.

Having reviewed the evidence, the Board determines its weight is against a finding that the Veteran's lumbar facet joint arthropathy and bulging lumbar disc are related to in-service lower back pain or are caused by or aggravated by right or left knee patellofemoral pain syndrome.  

The only positive opinion of record, that of the chiropractor, is inadequate.  The Board finds two deficiencies in the opinion.  First, it is speculative.  The chiropractor stated "it is possible that her foot/ankle injury in bootcamp could have led to biomechanical stresses in her knees, SI joints and lumbar spine causing knee pain and lower back pain especially with no known cause of trauma to her knees or lower back."  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Second, the opinion suggests that the foot/ankle injury in bootcamp could have led to lower back pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, even if the opinion was not speculative it would still be inadequate as the opinion links the in-service foot/ankle injury to lower back pain, not to any specific underlying condition such as facet joint arthropathy or bulging lumbar disc.

In light of these inadequacies the Board finds the November 2010 and January 2014 VA examiner's opinion to be more probative.  Both opinions weight against a finding of service connection.  The November 2010 examiner found the Veteran service-connected knee disabilities did not cause nor aggravate the veteran lumbar spine pathology.  Similarly, the January 2014 examiner found the same, noting that a literature review revealed that patellofemoral pain syndrome is not a cause of lumbar facet arthropathy.  

The January 2014 examiner also determined it was less likely than not that the Veteran's lumbar facet joint arthropathy and bulging lumbar disc was incurred in-service or caused by the in-service lower back pain.  The examiner noted the lack of further treatment during service, the lack of a finding of any back disorder at service separation, and the lack of evidence of spinal disorder on X-rays in 2002.  

The Board acknowledges the Veteran's assertion that her current back disability is related to in-service back pain; however, she has not demonstrated any specialized medical knowledge or expertise to indicate she is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, as to this specific issue, the possible etiological relationship between in-service back pain and spinal disorders that developed years later, it is beyond the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran has suggested she sought no further treatment for a back disorder prior to service discharge because she was pregnant and assumed she would not be able to take any medication prescribed.  November 2010 Veteran's Statement.  Nevertheless, the fact the Veteran did not seek further back treatment in service is not the only basis for the January 2014 VA examiner's conclusion.  This does not change the fact that there was no evidence of a back or spinal disorder upon examination at service discharge or the fact that X-rays in 2002 revealed no lumbar spine disorders.    

A letter received in October 2009 from R.C.B. or R.C.R. (writing unclear), an acquaintance of the Veteran, describes having witness the Veteran's "back going out" twice.  R.C. is competent as a lay person to describe having observed the Veteran's "back going out."  However, R.C. does not specifically attribute the Veteran's back problems to service.  Even if such an assertion was made, R.C., like the Veteran, has not demonstrated the medical knowledge or expertise needed to provide a probative opinion on the etiology of facet arthropathy or a disc bulge.  See Kahana at 435; Jandreau at 1377 n.4.
  
In a July 2016 Post-Remand Brief, a new examination is requested.  However, the Veteran has suggested no specific inadequacy in the previous examinations, such as a failure to review a specific piece of evidence or a particular deficiency in the examiner's rational.  As stated, the Board finds the examinations adequate.  Without a more specific allegation as to why the examinations should not be found adequate the Board finds no reason to seek another examination and opinion.  

Moreover, the April 2002 X-rays establish that there were no findings of arthritis within a year from active duty service to allow for service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  These X-rays were taken approximate eight months after the Veteran separated from service.  They show no arthritis had manifested at that point.  A review of the claims file finds no X-rays or other medical evidence from the next four months suggesting lumbar spine arthritis developed.  Thus, service connection for spinal arthritis on a presumptive basis as a chronic disease is not warranted.  38 C.F.R. §§ 3.307(a), 3.309(a).   

In summation, the Veteran has provided a chiropractor's opinion that suggests her service-connected patellofemoral pain syndrome caused her lower back pain.  For the reasons explained, this opinion was found to be inadequate.  The remaining medical opinions indicate that it is less likely than not that the Veteran's lumbar facet arthropathy or bulging lumbar disc were incurred in-service or caused or aggravated by patellofemoral pain syndrome.  The Board has considered the Veteran's statements, but finds that they are outweighed by the competent medical evidence of record.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lumbar facet joint arthropathy and bulging lumbar disc is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


